—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered June 23, 1997, convicting defendant, after a jury trial, of two counts of burglary in the first degree, and sentencing him to concurrent terms of 8 to 16 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request to recall the complainant so that defendant could attempt to impeach her credibility by means of a letter purportedly written by her, of which counsel had notice but did not advise the court prior to completion of the complaining witness’s cross examination and which was of little or no probative value. In any event, were we to find the court’s ruling to be error, we would find it to be harmless. Concur — Rosenberger, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.